EXHIBIT B
                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re                                                       Chapter 11

    SS Body Armor I, Inc., et al.,1                             Case No. 10-11255 (CSS)

                   Debtors.                                     (Jointly Administered)



                       ORDER (I) APPROVING SETTLEMENT WITH
                 CLASS PLAINTIFFS AND (II) GRANTING RELATED RELIEF


            Upon consideration of the Motion of the Recovery Trust for Orders (I) Approving

Settlements with Class Plaintiffs and Carter Ledyard & Milburn LLP; (II) Authorizing Dissolution

Protocol; (III) Entering Final Decree; and (IV) Granting Related Relief [D.I. ___] (the “Motion”)

and the briefs in support thereof, including the independent request to approve the Class Plaintiffs

Settlement, and supporting exhibits,2 including the declaration of Brian K. Ryniker (the “Ryniker

Declaration”), annexed to the Motion as Exhibit A; any opposition thereto; and upon consideration

of evidence admitted into the record or statements made on the record at the hearing conducted

before this Court on March 24, 2021 (the “Hearing”) and the relief requested therein pursuant to

28 U.S.C. §§ 157 and 1334; and this proceeding being a core proceeding pursuant to 28 U.S.C. §§

1408 and 1409; and it appearing that due and adequate notice of the Motion has been given, and

that no other or further notice need be given; and it appearing that the legal and factual bases set



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification numbers, are:
SS Body Armor I, Inc. (9361) (f/k/a Point Blank Solutions, Inc.); SS Body Armor II, Inc. (4044) (f/k/a Point Blank
Body Armor, Inc.); SS Body Armor III, Inc. (9051) (f/k/a Protective Apparel Corporation of America); and PBSS,
LLC (8203). All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., et al., c/o
Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17th Floor, Wilmington, DE 19801, Attn: Laura Davis
Jones.
2
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion or the Class
Plaintiff Settlement as applicable.
                                                               1
forth in the Motion and on the record at the Hearing establish just cause for the approval of the

Class Plaintiff Settlement previously approved by the EDNY; and it appearing that the Recovery

Trust is authorized to undertake the relief sought in connection with the Class Plaintiff Settlement;

and it appearing that the requested relief is reasonable, proper, and in the best interest of the

Recovery Trust, the bankruptcy estate, and the beneficiaries; and being fully informed; and after

due deliberation and sufficient cause appearing, it is hereby:

       ORDERED that the Class Plaintiff Settlement attached hereto as Exhibit 1 and previously

approved by the EDNY is approved in its entirety, and it is further

       ORDERED that the Recovery Trust and the Post-Confirmation Debtor are authorized to

enter into the Class Plaintiff Settlement and the Recovery Trust, Post-Confirmation Debtor, and

Class Plaintiffs are authorized to perform all of their obligations thereunder, and implement the

actions contemplated thereby. The Court finds that the proposed compromise and resolution

embodied in the Class Plaintiff Settlement, including the releases and exculpation provisions set

forth therein, are reasonable and appropriate, constitute a good faith exercise of reasonable

business judgment by the Recovery Trust, the Recovery Trustee, Recovery Trust Committee

members, Recovery Trust professionals, the Post-Confirmation Debtor, the Post-Confirmation

Debtor Representative, and the Post-Confirmation Debtor professionals, are in the best interest of

the estate and its stakeholders and are consistent with, and authorized under, the Recovery Trust

Agreement; and it is further

       ORDERED that the Recovery Trust, Post-Confirmation Debtor, and Class Plaintiffs are

authorized to take any and all actions, including without limitation, execution and delivery of

documents, certificates, instruments or other papers, each as may be reasonably necessary to

perform their obligations arising under the Class Plaintiff Settlement; and it is further


                                                      2
       ORDERED that this Court shall retain jurisdiction with respect to any matters arising from

or related to the interpretation and implementation of this Order.

       IT IS SO ORDERED.




                                                     3
EXHIBIT 1
